—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered December 9, 1993, convicting defendant, after a jury trial, of *308criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of A1/2 to 9 years, unanimously affirmed.
The evidence, viewed in the light most favorable to the People, was sufficient to establish defendant’s guilt, and the verdict was not against the weight of the evidence. The undercover detective’s testimony plausibly recounted defendant’s sale of heroin and was corroborated by the fact that defendant possessed prerecorded buy money at the time of his arrest.
Defendant’s argument that the trial court improperly limited his cross-examination of the undercover detectives is without merit. The trial court was well within its discretion in limiting, as irrelevant, defense counsel’s inquiry into the officer’s prior unsuccessful efforts to arrest drug dealers on the day of defendant’s arrest. Contrary to defendant’s contention, there was no indication of a police motive to fabricate testimony (see, People v Perry, 203 AD2d 131, lv denied 83 NY2d 970). Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Mazzarelli, JJ.